SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1461
CA 14-00509
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF CHRISTOPHER PRATT,
PETITIONER-APPELLANT,

                      V                                             ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Wyoming County (Michael M. Mohun, A.J.) entered February 26, 2014 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Robles v Evans, 100 AD3d 1455, 1455).




Entered:    February 6, 2015                       Frances E. Cafarell
                                                   Clerk of the Court